Citation Nr: 1548997	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a non-PTSD psychiatric disorder, to include depressive disorder and anxiety disorder.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to July 1971 in the United States Army.  However, due to 272 days of lost service, he had only 2 months and 24 days of active service during this period.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Pittsburgh, Pennsylvania certified this case to the Board on appeal.

The Board notes that the Veteran was previously represented by the Blinded Veterans Association.  In March 2013, he changed his representation to agent Larry Stokes.

In a September 2014 decision, the Board expanded the Veteran's service connection claim for PTSD to encompass all diagnosed psychiatric disabilities and remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for a right eye disorder, a left eye disorder, and a non-PTSD psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidentiary record does not support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by letters dated in March and June of 2009.  These letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in November 2009.  The Board acknowledges that the June 2009 letter did not advise the Veteran that alternative evidence from sources other than the Veteran's service record or evidence of behavior changes may constitute credible supporting evidence of the stressor.  See 38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 281-82; Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).  However, given that the establishment of the Veteran's stressor is not at issue in this case, any error related to notifying the Veteran of how to substantiate the stressor is harmless.  Moreover, as explained in further detail below, the July 2015 VA examiner considered the Veteran's contentions regarding in-service harassment.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.

In the Board's September 2014 remand, the AOJ was directed to attempt to obtain the Veteran's Social Security Administration (SSA) records.  The record shows that the AOJ made two attempts to acquire these records in June and August of 2015.  In August 2015, the SSA responded that the Veteran's medical records had been destroyed.  The Board notified the Veteran of its attempts to obtain his SSA records in an August 2015 letter.  The AOJ also complied with the Board's instruction to obtain any outstanding VA treatment records and associate them with the claims file.  

In addition, the AOJ was directed to obtain a VA examination to determine the nature and etiology of his claimed psychiatric disorder.  The Veteran was provided with such an examination in July 2015.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (2) a link established by medical evidence between the current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  Id.; 38 C.F.R. § 4.125(a).  There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status, a Veteran's stressor may be verified by lay evidence.  38 C.F.R. § 3.304(f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence.  38 C.F.R. § 3.304(f)(3), (5).

When the Veteran's claimed stressor is not related to combat with the enemy, the Veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor.  38 C.F.R. § 3.304(f).  However, special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be use to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records (STRs) to corroborate an account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  This evidence includes, but is not limited to:  medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 C.3d 1379, 1382 (Fed. Cir. 2011).

As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battering, robbery, mugging, stalking, and harassment.

In determining whether service connection is warranted, the Board shall consider the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Initially, the Board notes that the record does not reflect, and the Veteran does not contend, that he engaged in combat with the enemy, has a combat-related stressor, or has a non-combat-stressor related to fear of hostile military or terrorist activity.  Thus, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.304(f)(2) and (3) are not applicable to this case. 

The Veteran contends that he has PTSD as a result of being falsely labeled as a malingerer during service.  He reports that he suffered from blurry vision after he was given the wrong eyeglasses during service.  See July 2009 Statement in Support of Claim for Service Connection for PTSD.  However, when the Veteran sought treatment, he was deemed to be a malingerer.  The Veteran reported that he experienced harassment and humiliation due being thought of as a malingerer.  See April 2012 Statement in Support of Claim.  In October 2009, the Veteran's representative stated that the Veteran experienced mood swings, odd behavior, and personality changes during service.

A review of the Veteran's service treatment records (STRs) does not reflect any complaints or treatment related to psychological problems during service.  The Veteran also denied experiencing any psychological issues in his Report of Medical History before his active service began in November 1969, and prior to his separation from active service in June 1971.  The records do show that the Veteran complained of blurry vision during service.  STRs from August 1970 noted that the Veteran was a malingerer.  The Veteran's personnel records show that he subsequently went AWOL (absent without leave) from September 1970 to May 1970.  Records also reflect that he was court marshalled as a result.  

The Board acknowledges the Veteran's contention that certain records from his STRs in which the Veteran's name is recorded with a different middle initial are associated with a different veteran.  See March 2014 Statement.  However, certain medical issues and birthdays recorded in these records match those documented in other records from the Veteran's STRs.  Moreover, one of the records at issue actually supports the Veteran's contention that he was called a malingerer during service.  Thus, the Board finds that these records merely contain a clerical error and are, in fact, associated with the Veteran.

After service, the Veteran sought treatment in April 2003 from the Western Psychiatric Institute and Clinic for ongoing depression.  The record stated that the Veteran did not have any previous psychiatric history.  He reportedly first began to feel depressed after he was fired from his job in May 2002.  He also started to feel down as a result of having his tinnitus affect his interactions with others.  The Veteran denied having any other stressors.  He was diagnosed with adjustment disorder with depressed mood.  The record noted that his depression was secondary to his general medical condition that included impaired hearing in the left ear, coronary artery disease, high blood pressure, and reflux disease.

Beginning in July 2010, the Veteran reported that he had symptoms of anxiety as a result of the traumatic experience of being called a malingerer in the Army.  The records indicate that he had a diagnosis of depression and anxiety.  In September 2010, the Veteran reported that he had experienced depression prior to 1987 and received treatment from VA between 1987 and 1988.  Since that time, the Veteran asserted that he had been masking the symptoms.  He was given a diagnosis of mild and recurrent major depressive disorder.  The Board notes that in another VA treatment record from October 2010, the Veteran stated that he had been denied treatment for his depression from VA in 1988.

VA treatment records reflect that the Veteran had positive screens for PTSD in December 2005 and July 2010.  However, a July 2010 VA treatment record noted that the Veteran had a traumatic experience in the Army, but that it was not PTSD.  PTSD screens were also negative in August 2007, September 2008, November 2011, September 2012, November 2013, and September 2014.  A September 2014 VA treatment record additionally stated that the Veteran had neither military-related PTSD nor non-military related PTSD.

During the July 2015 VA examination, the examiner summarized the Veteran's claimed stressor by noting the Veteran's report that he was given the wrong glasses to correct his vision during service.  The Veteran asserted that as a result, he was labeled a "malingerer," treated badly, and effectively ignored.  The Veteran subsequently went AWOL and returned to his home.  Following this event, he was court marshalled.  The Board finds that the record contains credible supporting evidence that corroborates the Veteran's reported stressor.  The Veteran related the same stressor event during the July 2015 VA examination that he had initially reported in July 2009.  In addition, his STRs support that he was called a malingerer when he complained of blurry vision and his personnel records show that he later went AWOL.

The Board notes that the VA examiner marked that the Veteran's described stressor was not related to "personal assault, e.g. military sexual trauma."  However, as made clear in the examination report, the examiner considered the Veteran's description of being mistreated in service due to being labeled a malingerer.  Moreover, there is nothing in the examination report to suggest that the examiner questioned that the events occurred as they were described by the Veteran.  The examiner also determined that as this stressor did not involve hostile military, it was not related to a fear of hostile military or terrorist activity.  The examiner ultimately opined that the Veteran's stressor was not adequate to support the diagnosis of PTSD.  He explained that the Veteran did not meet the stressor criteria for PTSD under either the DSM IV or DSM V.  

In weighing the respective evidence, the Board attributes great probative weight to the July 2015 VA examination.  The evidence does not reflect that the positive screens for PTSD in the VA treatment records were made after a complete review of the Veteran's STRs, military personnel records, medical history, or claims file.  In contrast, the examiner's finding that the Veteran's reported symptoms and stressor does not support a diagnosis of PTSD was made after a review of the Veteran's claims file and an in-person evaluation of the Veteran.  Moreover, the majority of the PTSD screens that are of record were negative and the evidence does not show that any of the assessments included a diagnosis of PTSD.  As such, the Board assigns little probative value to the positive screens for PTSD in the VA treatment records.

To the extent that the Veteran contends that he has PTSD related to a stressor event in service, the Board notes that the Veteran is not competent as a layperson to establish a diagnosis of a psychiatric disability based on his own personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis of a psychiatric disorder such as PTSD is a complex question that requires medical expertise.  As such, the Veteran's statements on this matter lack probative value. 

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensations.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of a current disability, the analysis ends and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.4d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against awarding service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Regarding the claim for service connection for a psychiatric disorder, excluding PTSD, remand is required for an adequate opinion.  Although the 2015 examiner addressed depression, the examiner did not address the prior diagnosis of an anxiety disorder in July 2010 VA records.  Accordingly, an addendum opinion is required.  

Regarding the eye disorders, remand is required to obtain an adequate medical opinion that satisfies the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).   In the September 2014 remand decision, the Board instructed the AOJ to provide the Veteran with a VA examination for his claimed left and right eye disorders.  The Veteran was provided with a VA examination in July 2015 and the VA examiner diagnosed bilateral dry eyes; bilateral nasal and temporal pinguecula; bilateral corneal arcus; bilateral history of anatomical narrow angles, status post laser peripheral iridectomy; bilateral nuclear sclerosis; bilateral retinoschisis; and bilateral temporal retinal drusen.  

The examiner also diagnosed non-organic vision loss in the left eye and opined that it was less likely as not attributable to his active duty service or to his right eye disorder.  The examiner explained that the Veteran did not experience vision issues with his left eye during service.  For every other diagnosis for the left eye, the examiner opined that it was less likely than not related to the non-organic vision loss in the left eye.  However, the examiner did not provide a rationale for this opinion and he did not opine on whether these disorders were directly related to service.

In addition, the examiner diagnosed refractive amblyopia in the right eye.  He opined that it clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by an in-service injury, event, or illness.  The Board notes that a right eye refractive error was noted on the Veteran's November 1969 entrance examination.  Generally, the presumption of soundness does not apply to defects, infirmities, or disorders that are noted upon enlistment and the relevant inquiry is whether the disorder was aggravated by active service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  However, refractive errors of the eyes are not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  Service connection for such a defect may only be granted for additional disability due to a disease or injury superimposed upon a defect during military service.  VAOPGCPREC 82-90.  Thus, the examiner's opinion is inadequate as it did not address this standard.  

Moreover, for every other diagnosis of the right eye, the examiner opined that the disorder was less likely than not related to the refractive amblyopia of the right eye.  Similar to the opinions regarding the left eye, the examiner did not provide a supporting rationale for these statements or an opinion that addressed direct service connection.  In addition, the examiner did not state whether these disorders represented that an additional disability superimposed on the refractive error during service.  As the record does not include an adequate medical opinion concerning the etiology of the Veteran's claimed left and right eye disorders, an additional medical opinion must be obtained on remand.

In addition, the Veteran appears to receive treatment from the VA San Diego Healthcare System.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the VA San Diego Healthcare System dated since September 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the preceding development is completed, refer the Veteran's claims folder to the July 2015 VA examiner, or if unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of the Veteran's non-PTSD psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide a diagnosis of all current psychiatric disorders, excluding PTSD.  If anxiety disorder or depressive disorder are not diagnosed, an explanation must be provided, to include discussion of the prior diagnoses of record in the VA treatment records.  

Second, for each diagnosed psychiatric disability other than PTSD, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by military service, to include the Veteran's claimed stressor of being labeled a malingerer during service. 

4.  After the preceding development is completed, refer the Veteran's claims folder to the July 2015 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of the claimed left eye disorder and right eye disorder.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

First, regarding the Veteran's claimed left eye disorder, the examiner must answer the following question for each the listed left eye disabilities:   

Whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disorder of the left eye had its onset during active service or is otherwise related to active service.

The disabilities are as follows:  1) nasal and temporal pinguecula; 2) corneal arcus; 3) history of anatomical narrow angles; 4) nuclear sclerosis; 5) non-organic vision loss; 6) retinoschisis; and 7) temporal retinal drusen.

Second, regarding the Veteran's claimed right eye disorder, the examiner must provide an answer the following questions for each of the diagnosed right eye disorders:   

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed right eye disorder is an additional disability superimposed upon the refractive error defect during service; and 

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed right eye disorder had its onset during active service or is otherwise related to active service.

The disabilities are as follows:  1) nasal and temporal pinguecula; 2) corneal arcus; 3) history of anatomical narrow angles, status-post laser peripheral iridectomy; 4) nuclear sclerosis; 5) retinoschisis; and 6) temporal retinal drusen.

5.  Review the examination reports to ensure that each is in compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


